Stephens, J.
1. Neither under the negotiable-instruments law adopted August 18, 1924 (Ga. L. 1924, p. 126), nor under the law as it previously existed, does the legal title to a negotiable promissory note, payable to order, pass to a transferee for a consideration of love and affection only and not for value, except by indorsement upon the instrument itself or upon a paper attached to it. Such a transferee, therefore, acquires no legal title to the note by a separate transfer to him in writing executed by the payee but unattached to the note. Ga. L. 1924, p. 126, §§ 31, 49; Citizens First National Bank of Albany v. Wilson, 155 Ga. 321 (116 S. E. 316), s. e. 28 Ga. App. 524 (111 S. E. 821) ; Haug v. Riley, 101 Ga. 372, 375 (29 S. E. 44, 40. L. R. A. 244) ; Daniel, Neg. Instr. (6th ed.), § 741.
2. The payee of such a note, in executing- such a transfer on September 1, ■ 1921 (prior to the adoption of the negotiable-instruments law), did not part with the legal title to the note. His administratrix, therefore, is entitled as a matter of law to recover on the title against the maker, who, having no other defense, can not, by setting up the transfer, dispute the plaintiff’s title. Civil Code (1910), § 4290; Ga. L. 1924, p. 126, § 59.
3. This being a suit upon the note referred to, and upon another note, which is admittedly due, brought by the administratrix of the payee against the executor of the maker, the verdict found for the plaintiff was as a matter of law demanded, and the other alleged errors were harmless to the defendant and immaterial.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.

J. G. Faust, Noel P. Park, for plaintiff in error.
F. H. George, contra.